                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                        Case No. 12-cr-00642-EMC-1
                                   8                     Plaintiff,
                                                                                            ORDER ISSUING CERTIFICATE OF
                                   9               v.                                       APPEALABILITY
                                  10       WILLIAM J. WISE,                                 Docket No. 94
                                  11                     Defendant.

                                  12       UNITED STATES OF AMERICA,                        Case No. 12-cr-00111-EMC-1
Northern District of California
 United States District Court




                                  13                     Plaintiff,
                                  14               v.
                                  15       WILLIAM J. WISE,
                                  16                     Defendant.
                                  17

                                  18
                                  19            On December 31, 2019, this Court denied Defendant’s Motion for Relief from Prior Order,
                                  20   through which Defendant sought relief from the denial of his § 2255 petition. See Docket No. 93.1
                                  21   The Ninth Circuit asked this Court to grant or deny a certificate of appealability. For the reasons
                                  22   stated below, the Court ISSUES a certificate of appealability. The issue on appeal is whether Mr.
                                  23   Wise has stated a sufficient claim, under Santobello v. New York, 404 U.S. 257 (1971), that the
                                  24   prosecutor broke a promise to recommend relief under 5K at sentencing.
                                  25            As the Court noted in its previous orders, the terms of Mr. Wise’s plea agreement and the
                                  26   plea colloquy demonstrate that Mr. Wise has no viable Santobello claim. See Docket Nos. 90, 93.
                                  27

                                  28   1
                                           All Docket Numbers used to in this order refer to Case No. 3:12-cr-00642-EMC-1.
                                   1   In addition, it is noteworthy that neither Mr. Wise’s sentencing memorandum nor his arguments at

                                   2   the sentencing hearing asserted that any promises made by the Assistant U.S. Attorney had been

                                   3   breached, although both discussed the government’s decision not to file a 5K motion.

                                   4          It is true, on the other hand, that Mr. Wise presents evidence Assistant U.S. Attorney

                                   5   Tracie Brown stated in an email to Mr. Wise’s attorney: “I can’t promise the extent of his 5K, but

                                   6   based on what he’s done so far (and assuming he doesn’t screw up in the future), I think you can

                                   7   feel confident he will get a 5K recommendation from me.” See Docket No. 60-1, Exh. 12. In

                                   8   addition, Mr. Wise submitted a declaration stating that Ms. Brown “assured [Mr. Wise] she was

                                   9   satisfied with his cooperation and assistance, and that she would file a 5K1.1 motion and/or

                                  10   otherwise urge the Court to give me a reduced sentence.” See Docket No. 59-1 (emphasis added).

                                  11   He also declared that Ms. Brown told him that he “would get a downward departure from the

                                  12   guidelines . . . [and] because [he] was meeting the ‘gold standard’ of witness cooperation[,] things
Northern District of California
 United States District Court




                                  13   would go well for [him].” Id. (emphasis added).

                                  14          Despite that evidence, this Court followed other district courts which have concluded that

                                  15   the terms of the plea agreement and a defendant’s responses at the plea colloquy preclude Mr.

                                  16   Wise’s Santobello claim. See, e.g., Testa v. Bissonnette, No. CIV.A.01-11609-DPW, 2002 WL

                                  17   31194869, at *8 (D. Mass. Sept. 27, 2002) (“[T]he state trial court applied the rule of Santobello at

                                  18   the plea colloquy by thoroughly interrogating Testa as to the reasons and factual bases underlying

                                  19   his plea.” (internal citations omitted)); Davis v. United States, No. CRIM. 97-306-A, 2001 WL

                                  20   34787123, at *3 (E.D. Va. Mar. 30, 2001) (rejecting a Santobello claim on multiple grounds,

                                  21   among them the fact that defendant “acknowledged at the plea colloquy that there were no

                                  22   promises made to him other than what was in the plea agreement”). However, the Ninth Circuit

                                  23   appears not to have definitively decided this issue.2

                                  24

                                  25

                                  26
                                       2
                                  27    The closest authority the Court identified was Brown v. Poole, 337 F.3d 1155, 1160 (9th Cir.
                                       2003) (quoting United States v. Bronstein, 623 F.2d 1327, 1329 (9th Cir.1980) (“‘The intent of the
                                  28   parties becomes clear upon an examination of the language of the plea agreement and the conduct
                                       of the parties’ during the plea colloquy.”).
                                                                                        2
                                   1          As a result, although this Court believes that Mr. Wise’s Santobello claims are factually

                                   2   and legally meritless, it CERTIFIES the issue for appeal.

                                   3          This order disposes of Docket No. 94.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: February 26, 2020

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
